DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-2, 5-10, 12-15, 19, 23, 26, and 33) in the reply filed on 07September2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims directed toward non-elected subject matter have been cancelled (i.e., there are no claims to withdraw for being directed toward non-elected subject matter).
Reminder Regarding Inventorship: Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Status of the Claims
The amendments filed 07September2022 are acknowledged. Claims 3-4, 11, 16-18, 20-22, 24-25, and 27-32 are canceled; claims 1-2, 5-10, 12-15, 19, 23, 26, and 33 are pending; no claims are amended.
Claims 1-2, 5-10, 12-15, 19, 23, 26, and 33 are examined on the merits herein.
	
Drawings
The drawings are objected to because the sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1. 37 C.F.R. § 1.84(t). To be clear, the drawings filed 11August202 are acknowledged and the content appears to be acceptable. However, Applicant only submitted figures 11 and 12 (instead of submitting all of the drawing pages numbered 1-14 in conformance with 37 C.F.R. § 1.121(d)) which means that the only drawings within the application are now figures 11 and 12. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
Requirements for Sequence Disclosures:
Items 1) and 2) provide general guidance for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:

In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii)	the date of creation; and
iii) 	the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).

When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific Deficiency(-ies) Here and Required Response to this Office Action:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. 

In particular, the drawings dated 08July2021 contain sequences within figures 7A, B, C, and D without corresponding sequence identifiers within either the drawings themselves or the Brief Description of the Drawings within the specification. Even though the drawings dated 08July2021 were replaced by those dated 11August2021, in view of the objection to the drawings above and for the sake of compact prosecution, the Office is alerting Applicant to these deficiencies within the drawings dated 08July2021 anyways.

Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

	
Claim Interpretation(s)
In conformance with MPEP § 2111.03(II), “including” within these claims has been interpreted as open and as a synonym for “comprising”.

Claim Objections
Claim 13 is objected to because of the following informalities: the claim recites “characterized because it produces” which appears to be a typographical error. An amendment to “characterized by producing” would be remedial. Appropriate correction is required.

Claim 19 is objected to because of the following informalities: the claim recites “of functional expression in plants” which appears to be a typographical error. An amendment to “for functional expression in plants” would be remedial. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 7, 9-10, 12, 15, and 26 as well as dependent claims 5-6, 8, 13-14, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
These claims recite “event(s) IND-1003-4 x IND-10015-7” [see claims 1, 2, 7, 12, 15 and 26] or “IND-1003-4 and IND-10015-7”. None of “IND-1003-4”, “IND-10015-7”, and “event(s) IND-1003-4 x IND-10015-7” have a well-recognized meaning in the art. Further, Applicant has not provided their own clear and precise definitions of these terms such that the metes and bounds of the invention can be ascertained. As specific examples, the header of figure 1 (of the drawings dated 08July2021) suggests that “event(s) IND-1003-4 x IND-10015-7” is a reference to the pSBS2165 vector (or at least the molecular components within the vector) whereas the examples within the specification suggest that “IND-1003-4” and “IND-10015-7” are Applicant’s record numbers given to particular transformed safflower plants and that the “event(s) IND-1003-4 x IND-10015-7” is a reference to a next generation of safflower plants which were obtained by having crossed plants “IND-1003-4” and “IND-10015-7” (see Example 2 at pages 22-23 as well as Example 3 at page 23). These conflicting uses of the terms extends into the claims themselves. For example, claim 1 is directed a safflower plant or plant part involving/comprising the molecular stacking of safflower events IND-10003-4 x IND-10015-7 which suggests that the “event(s) IND-1003-4 x IND-10015-7” is, like at the header of figure 1, a reference to a molecule (like a vector or a component of a vector such as a particular sequence). Same can be said for the use of this terminology within claim 2. 
Dependent claims 5-6, 8, 13-14, and 33 do not remedy these issues and are, therefore, rejected herewith.
For the purpose of examination, the “IND-10003-4” and “IND-10015-7” events have each been interpreted to mean the insertion of (and resulting products from such insertion of) at least one copy of a selection marker gene pat (phosphinothricin acetyltransferase) coding sequence and at least one copy of a bovine chymosin (rennin) coding sequence into a plant. Therefore, the “stacking” of these events, the reference to “IND-10003-4 X IND-10015-7”, and the reference to “IND-10003-4 and IND-10015-7” have all been interpreted to mean the insertion of at least two copies of a selection marker gene pat coding sequence and at least two copies of a bovine chymosin (rennin) coding sequence into a plant. 

Claim 1 as well as dependent claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the representative safflower seeds" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Dependent claims 5-10 do not remedy this issue and are, therefore, rejected herewith.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims respectively recite “the safflower plant according to claim 7” or “the seed according to claim 2” but then both recite “where DNA derived from the plant/seed produces a diagnostic amplicon … the amplicon including/comprising SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, or SEQ ID NO: 6”. It is unclear as written whether claims 9 and 10 are, respectively, directed toward a plant and seed or whether they are directed toward DNA molecules. If directed toward a plant or seed, it is not clear how to ascertain what plants or seeds are within the metes and bounds because doing so appears to rely on DNA therefrom but DNA that merely produces a diagnostic amplicon (in contrast to the DNA being a diagnostic amplicon) and only when tested in a DNA amplification method. 

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
These claims recite DNA that “produces a diagnostic amplicon for IND-10003-4 and IND-10015-7” wherein the amplicon includes/comprises “SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, or SEQ ID NO: 6”. Based on the specification and the understanding of what is meant by “IND-10003-4 and IND-10015-7”, the presence of only one of the sequences SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, or SEQ ID NO: 6 would not diagnose (or be indicative) of both IND-10003-4 and IND-10015-7 being present within a safflower plant. Based on the specification, a person with ordinary skill in the art would believe that all of SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, and SEQ ID NO: 6 must be present to “diagnose” the presence of events IND-10003-4 and IND-10015-7 (i.e., to confirm full sequence insertion), especially in the context of suspected rearrangements (such as here as discussed at page 27 of the specification) or other sequence anomalies.

Claims 12 as well as dependent claims 13, 14-15 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 recites DNA that comprises “SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, or SEQ ID NO: 6 and is represented by the deposit under the access number ATCC PTA-126769”. Based on the specification, it is believed that the seed deposited as ATCC access number PTA-126769 comprises the events “IND-10003-4 and IND-10015-7”.1  Based on what is believed to be meant by “IND-10003-4 and IND-10015-7”, the deposited seed would comprise all of SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, and SEQ ID NO: 6. Therefore, DNA that only comprises one of these sequences would not, in view of the specification, be “represented by” the deposited seed. Removing the following phrase from the claim would be remedial of this issue and yet maintain (what is believed to be) Applicant’s intention: “and is represented by the deposit under the access number ATCC PTA-126769”. 
Dependent claims 13, 14-15, and 33 do not remedy this issue and are, therefore, rejected herewith.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “plant of progeny” which can be interpreted in at least two, conflicting manners: to include plants of the first, next generation (and beyond) or to only include plants of the second (and beyond) generations. An amendment to “progeny plant” would be remedial.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. At part (b), claim 26 refers to “the marker gene pat” which is believed to be an abbreviated reference to a phosphinothricin acetyltransferase (pat) gene. Assuming this is correct, at the first recitation of an abbreviation within the claims, the abbreviation should be written in long form (with the abbreviation being provided within parenthesis immediately adjacent thereto) to ensure clarity of the claims. If incorrect, it is unclear what the claim is referring to by “pat”.

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In particular, the claim recites “plant non-living material” which has neither a well-recognized meaning in the art nor a clear and precise definition in the specification by which the metes and bounds of the invention can be ascertained.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 depends from claim 12. Claim 14 recites a DNA molecule that is formed by splicing “a heterologous nucleic acid molecule of SEQ ID NO: 7” and genomic safflower plant/cell/seed DNA. The use of “a/of” here reads on any nucleotide subsequence that may be found within the sequence SEQ ID NO: 7 and, in that way, claim 14 does not further limit claim 12 because (as currently written) claim 14 encompasses a much broader scope of sequences than does claim 12.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. An amendment to “… formed by the splicing of the sequence SEQ ID NO: 7 and genomic DNA” would be remedial of this issue. 

Deposit Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 5-10, 12-15, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
To the extent that the safflower seed “deposited under the access number ATCC PTA-126769” is essential to the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public. If a seed, or seed of the claimed plant is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112. The specification does not disclose a reproducible process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public. If the deposit of the seed is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the seed have been deposited under the Budapest Treaty and that the seed will be irrevocably, and without restriction or condition, released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.  A minimum deposit of 2500 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
            (a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
            (b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
            (c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
            (d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
            (e) the deposit will be replaced if it should ever become unviable.
Applicant has NOT indicated that Applicant intends to deposit the seeds at the ATCC in accordance with 37 CFR 1.801-1.809. Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809 indicating that all restrictions will be irrevocably be removed upon issuance of a patent, the ATCC Accession No. and evidence of deposit to overcome this rejection.

For clarity of the record, the following statement at page 3 of the specification is acknowledged. However, this is not enough information to meet the deposit requirements summarized above. Additionally, it is not clear whether the deposited seed representing the “event(s) IND-10003-4 x IND-10015-7” is an F1 generation or homozygous (such that the events have been stably incorporated into the genome). Please note that deposited varieties must be self-replicating, so for the purposes of this application, it is believed that a homozygous representative would need to be deposited in order to make a seed represented by the deposit. 

    PNG
    media_image1.png
    129
    533
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it recites “use of” a vector which is none of a process, machine, manufacture, or composition of matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 5-8, 19, 23, and 26 are rejected under 35 U.S.C. 103 as obvious over Van Rooijen et al. (US Pat. No. 7,390,936 issued 24June2008) as evidenced by Pollock et al. (abstract BIOT 308 for poster at the 232nd ACS National Meeting held September 10-14, 2006 in San Francisco, California; entitled “Production and pilot scale recovery of bovine chymosin B from safflower seed” (1 total page)); and Patial et al. ("Development of an efficient, genotype independent plant regeneration and transformation protocol using cotyledonary nodes in safflower (Carthamus tinctorius L.)" 2016 J. Plant Biochem. Biotechnol. 25(4):421-432).
Further to the indefiniteness rejections above and for the purpose of examination, the “IND-10003-4” and “IND-10015-7” events have each been interpreted to mean the insertion of (and resulting products from such insertion of) at least one copy of a selection marker gene pat (phosphinothricin acetyltransferase) coding sequence and at least one copy of a bovine chymosin (rennin) coding sequence into a plant. Therefore, the “stacking” of these events, the reference to “IND-10003-4 X IND-10015-7”, and the reference to “IND-10003-4 and IND-10015-7” have all been interpreted to mean the insertion of at least two copies of a selection marker gene pat coding sequence and at least two copies of a bovine chymosin (rennin) coding sequence into a plant. 
Further, the reference to seed deposited under ATCC Accession No. PTA-126769 in claims 1 and 12 is acknowledged but those phrases are not limiting at least because the deposited seed is not said or shown to be a representative sample of what is being claimed. In particular, claim 1 is directed toward a “safflower plant or part thereof” and then the claim merely says that “representative safflower seeds” have been deposited. Claim 12 is directed toward a recombinant DNA molecule and then just says that the DNA molecule “is represented by the deposit”.  
Van Rooijen et al. teach commercial-scale production of (bovine) chymosin in plants.2 Chymosin is a commercially important enzyme that is commonly used in the cheese manufacturing industry to coagulate milk.3 Plants are common bioreactors for the commercial production of recombinant proteins.4 At its claims 1 and 4 (columns 29-31), Van Rooijen et al. teach introducing a nucleic acid sequence encoding bovine chymosin into a safflower (Carthamus tinctorius) cell, growing the plant cell into a mature plant capable of setting seed that contains chymosin, obtaining seed therefrom that contains chymosin, and isolating chymosin from said seed. Van Rooijen et al. teach introducing the chymosin nucleic acid(s) into plant cells using Agrobacterium-mediated transformation5 with, what it named, the “pSBS2165” vector6. The pSBS2165 vector of Van Rooijen et al. comprises one copy of a phosphinothricin acetyltransferase (pat) coding sequence (to confer resistance to the herbicide glufosinate ammonium as a plant selection marker) and one copy of a bovine chymosin coding sequence7. The chymosin coding sequence taught by Van Rooijen et al. (SEQ ID NO: 1 therein) has 100% sequence identity to the chymosin coding sequence within both SEQ ID NOs: 1 and 2 of this application (see alignments below).8 Furthermore, the chymosin amino acid sequence SEQ ID NO: 2 taught by Van Rooijen et al. has 100% sequence identity to the amino acid sequence encoded by both SEQ ID NOs: 1 and 2 of this application (see alignments below). Van Rooijen et al. teach generating homozygous transgenic plants (to assure “continued inheritance of the recombinant trait”) and crossing or selfing plants any number of times to obtain two or more (next) generations of transgenic plants with “desired phenotypic characteristics including production of the recombinant polypeptide”.9 

For clarity of the record, Applicant used a “pSBS2165” vector to transform safflower10 and there is no evidence of record to suggest that the “pSBS2165” vector of Applicant is materially different than the “pSBS2165” vector taught by Van Rooijen et al. Because this application’s SEQ ID NO: 7 is described as “the complete insert sequence” (page 13 of the specification) from the pSBS2165 vector, absent evidence to the contrary, the sequence SEQ ID NO: 7 is comprised within the pSBS2165 vector taught by Van Rooijen et al. [claim 19]. 
Based on the evidence of record, if a person with ordinary skill in the art practiced the teachings of Van Rooijen et al. (i.e., transformed safflower plant cells with the pSBS2165 vector via Agrobacterium-mediated transformation, obtained homozygous transformed safflower plant(s), and then crossed or selfed those plants any number of times [claims 19, 23, and 26]); at least one of the resulting safflower plants (or parts thereof) would comprise at least two copies of selection marker pat coding sequence and at least two copies of the bovine chymosin coding sequence [claims 1, 2, 5, 7, and 26] where the genome of that plant comprises a DNA molecule comprising the sequences SEQ ID NO: 1 and SEQ ID NO: 2 [claim 8], where the safflower plant would produce and accumulate chymosin in seed(s) under agricultural conditions [claims 6 and 26].  

At the time of filing, a person with ordinary skill in the art would have had a reasonable expectation of successfully producing bovine chymosin within safflower because of the teachings by Van Rooijen et al., but also teachings by Pollock et al. who evidence obtaining purified bovine chymosin from transgenic safflower crops.11 Also at the time of filing, a person with ordinary skill in the art would have had a reasonable expectation of successfully using a pPZP200 series vector (such as the pSBS2165 vector12 taught by Van Rooijen et al.) for Agrobacterium-mediated transformation of a safflower plant because Patial et al. had already evidenced successful Agrobacterium-mediated transformation of a safflower plant using a pPZP200 series vector. 13 
Based on the evidence of record, it would have been obvious to a person with ordinary skill in the art at the time this application was filed to practice the teachings of Van Rooijen et al. to arrive at the presently claimed subject matter and with a reasonable expectation of success in view of at least Pollock et al. and Patial et al. See MPEP § 2143(I)(G). Such a person would have been motivated to do so because Van Rooijen et al. (evidenced by Pollock et al.) teach this is a means by which commercial-scale production of (bovine) chymosin can be obtained.

Claim(s) 9-10, 12-15, and 33 are rejected under 35 U.S.C. 103 as obvious over Van Rooijen et al. (US Pat. No. 7,390,936 issued 24June2008) as evidenced by Pollock et al. (abstract BIOT 308 for poster at the 232nd ACS National Meeting held September 10-14, 2006 in San Francisco, California; entitled “Production and pilot scale recovery of bovine chymosin B from safflower seed” (1 total page)); Patial et al. ("Development of an efficient, genotype independent plant regeneration and transformation protocol using cotyledonary nodes in safflower (Carthamus tinctorius L.)" 2016 J. Plant Biochem. Biotechnol. 25(4):421-432); and Ying et al. (“Agrobacterium tumefaciens-mediated transformation of safflower (Carthamus tinctorius L.) cv. 'Centennial'” 1992 Plant Cell Reports 11:581-585); and Patial et al. ("Development of an efficient, genotype independent plant regeneration and transformation protocol using cotyledonary nodes in safflower (Carthamus tinctorius L.)" 2016 J. Plant Biochem. Biotechnol. 25(4):421-432).
Further to the indefiniteness rejections above and for the purpose of examination, the “IND-10003-4” and “IND-10015-7” events have each been interpreted to mean the insertion of (and resulting products from such insertion of) at least one copy of a selection marker gene pat (phosphinothricin acetyltransferase) coding sequence and at least one copy of a bovine chymosin (rennin) coding sequence into a plant. Therefore, the “stacking” of these events, the reference to “IND-10003-4 X IND-10015-7”, and the reference to “IND-10003-4 and IND-10015-7” have all been interpreted to mean the insertion of at least two copies of a selection marker gene pat coding sequence and at least two copies of a bovine chymosin (rennin) coding sequence into a plant. 
Further, the reference to seed deposited under ATCC Accession No. PTA-126769 in claims 1 and 12 is acknowledged but those phrases are not limiting at least because the deposited seed is not said or shown to be a representative sample of what is being claimed. In particular, claim 1 is directed toward a “safflower plant or part thereof” and then the claim merely says that “representative safflower seeds” have been deposited. Claim 12 is directed toward a recombinant DNA molecule and then just says that the DNA molecule “is represented by the deposit”.  
Van Rooijen et al. teach commercial-scale production of (bovine) chymosin in plants.14 Chymosin is a commercially important enzyme that is commonly used in the cheese manufacturing industry to coagulate milk.15 Plants are common bioreactors for the commercial production of recombinant proteins.16 At its claims 1 and 4 (columns 29-31), Van Rooijen et al. teach introducing a nucleic acid sequence encoding bovine chymosin into a safflower (Carthamus tinctorius) cell, growing the plant cell into a mature plant capable of setting seed that contains chymosin, obtaining seed therefrom that contains chymosin, and isolating chymosin from said seed. Van Rooijen et al. teach introducing the chymosin nucleic acid(s) into plant cells using Agrobacterium-mediated transformation17 with, what it named, the “pSBS2165” vector18. The pSBS2165 vector of Van Rooijen et al. comprises one copy of a phosphinothricin acetyltransferase (pat) coding sequence (to confer resistance to the herbicide glufosinate ammonium as a plant selection marker) and one copy of a bovine chymosin coding sequence19. The chymosin coding sequence taught by Van Rooijen et al. (SEQ ID NO: 1 therein) has 100% sequence identity to the chymosin coding sequence within both SEQ ID NOs: 1 and 2 of this application (see alignments below).20 Furthermore, the chymosin amino acid sequence SEQ ID NO: 2 taught by Van Rooijen et al. has 100% sequence identity to the amino acid sequence encoded by both SEQ ID NOs: 1 and 2 of this application (see alignments below). Van Rooijen et al. teach generating homozygous transgenic plants (to assure “continued inheritance of the recombinant trait”) and crossing or selfing plants any number of times to obtain two or more (next) generations of transgenic plants with “desired phenotypic characteristics including production of the recombinant polypeptide”.21 

For clarity of the record, Applicant used a “pSBS2165” vector to transform safflower22 and there is no evidence of record to suggest that the “pSBS2165” vector of Applicant is materially different than the “pSBS2165” vector taught by Van Rooijen et al. Because this application’s SEQ ID NO: 7 is described as “the complete insert sequence” (page 13 of the specification) from the pSBS2165 vector, absent evidence to the contrary, the sequence SEQ ID NO: 7 is comprised within the pSBS2165 vector taught by Van Rooijen et al. 
Based on the evidence of record, if a person with ordinary skill in the art practiced the teachings of Van Rooijen et al. (i.e., transformed safflower plant cells with the pSBS2165 vector via Agrobacterium-mediated transformation, obtained homozygous transformed safflower plant(s), and then crossed or selfed those plants any number of times); at least one of the resulting safflower plants (or parts thereof) would comprise at least two copies of selection marker pat coding sequence and at least two copies of the bovine chymosin coding sequence, where the genome of that plant comprises a DNA molecule comprising the sequences SEQ ID NO: 1 and SEQ ID NO: 2 and where the safflower plant would produce and accumulate chymosin in seed(s) under agricultural conditions.  
Van Rooijen et al. do not teach or suggest the use of any particular safflower cultivar such as the Centennial cultivar and, therefore, do not teach producing bovine chymosin within the Centennial cultivar. 
Ying et al. teach successful Agrobacterium-mediated transformation of the Centennial safflower cultivar/variety to produce a recombinant protein.23   
At the time of filing, a person with ordinary skill in the art would have had a reasonable expectation of successfully producing bovine chymosin within safflower because of the teachings by Van Rooijen et al., but also teachings by Pollock et al. who evidence obtaining purified bovine chymosin from transgenic safflower crops.24 Also at the time of filing, a person with ordinary skill in the art would have had a reasonable expectation of successfully using a pPZP200 series vector (such as the pSBS2165 vector25 taught by Van Rooijen et al.) for Agrobacterium-mediated transformation of a safflower plant because Patial et al. had already evidenced successful Agrobacterium-mediated transformation of a safflower plant using a pPZP200 series vector. 26 Also at the time of filing, one such person would have had a reasonable expectation of successfully using, in particular, the Centennial safflower cultivar/variety for Agrobacterium-mediated transformation and recombinant protein production because Ying et al. had already evidenced successful Agrobacterium-mediated transformation of the Centennial safflower cultivar/variety to produce a recombinant protein.27   
Based on the evidence of record, it would have been obvious to a person with ordinary skill in the art at the time this application was filed to select the Centennial cultivar (Ying et al.) to practice the teachings of Van Rooijen et al. to arrive at the presently claimed subject matter and with a reasonable expectation of success in view of at least Pollock et al., Patial et al., and Ying et al. See MPEP § 2143(I)(G). Such a person would have been motivated to produce bovine chymosin in safflower because Van Rooijen et al. (evidenced by Pollock et al.) teach this is a means by which commercial-scale production of (bovine) chymosin can be obtained. Such a person would have been motivated to, in particular, use the Centennial safflower cultivar/variety for bovine chymosin production because it would have been the combination of prior art elements (e.g., the pSBS2165 vector of Van Rooijen et al. with the safflower Centennial cultivar of Ying et al.) according to known methods (e.g., those of Van Rooijen et al. and Ying et al. in view of those of Pollock et al. and Patial et al.) to yield predictable results. See MPEP § 2143(I)(A).
For clarity of the record, the prior art does not teach this application’s sequences SEQ ID NOs: 3-6. But based on the evidence of record, the sequences SEQ ID NOs: 3-6 are specific insertion (joint) point sequence that would result from having selected the Centennial cultivar to carry out the teachings of Van Rooijen et al.28. So based on the current record, if a person with ordinary skill in the art practiced the teachings of Van Rooijen et al. using the Centennial cultivar (namely, transforming Centennial safflower plant cells with the pSBS2165 vector via Agrobacterium-mediated transformation, obtaining homozygous transformed safflower plant(s), and then crossing or selfing those plants), at least one of the safflower plants or parts obtained would comprise a DNA molecule that produces a diagnostic amplicon including SEQ ID NO: 3, 4, 5, or 6 [claims 9 and 10]; DNA that comprises SEQ ID NO: 3, 4, 5, or 6 [claims 12, 15, and 33]; a DNA molecule that produces the enzyme chymosin in safflower seeds under agricultural conditions [claim 13]; and a DNA molecule formed by splicing of the (pSBS2165) sequence SEQ ID NO: 7 and genomic DNA of a safflower plant or plant part (e.g., a cell or seed) [claim 14].
Because it would have been obvious to a person with ordinary skill in the art at the time this application was filed to practice the teachings of Van Rooijen et al. using a Centennial cultivar (see above) and because there is no evidence of record to suggest that this application’s sequences SEQ ID NOs: 3-6 are unexpected results of practicing the teachings of Van Rooijen et al. using a Centennial cultivar, the subject matter of claims 9-10, 12-15, and 33 would have been obvious to a person with ordinary skill in the art at the time this application was filed.
Alignment of SEQ ID NO: 1 taught by Van Rooijen et al. (Sbjct) to the coding sequence within SEQ ID NO: 1 of this application (Query):
Query: 16998742_SEQ_1 Query ID: lcl|Query_73071 Length: 7630


>US_7390936_B1_1
Sequence ID: Query_73073 Length: 1173
Range 1: 1 to 1173

Score:2167 bits(1173), Expect:0.0, 
Identities:1173/1173(100%),  Gaps:0/1173(0%), Strand: Plus/Plus

Query  2291  ATGAACTTCCTTAAGTCTTTCCCTTTCTACGCTTTCCTTTGTTTCGGTCAATACTTCGTT  2350
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1     ATGAACTTCCTTAAGTCTTTCCCTTTCTACGCTTTCCTTTGTTTCGGTCAATACTTCGTT  60

Query  2351  GCTGTTACTCACGCTGCTGAGATCACCCGCATTCCTCTCTACAAAGGTAAGTCTCTCCGT  2410
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  61    GCTGTTACTCACGCTGCTGAGATCACCCGCATTCCTCTCTACAAAGGTAAGTCTCTCCGT  120

Query  2411  AAGGCGCTGAAGGAACATGGACTTCTAGAAGACTTCTTGCAGAAACAACAGTATGGCATC  2470
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  121   AAGGCGCTGAAGGAACATGGACTTCTAGAAGACTTCTTGCAGAAACAACAGTATGGCATC  180

Query  2471  AGCAGCAAGTACTCCGGCTTCGGTGAAGTTGCTAGCGTGCCACTTACCAACTACCTTGAT  2530
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  181   AGCAGCAAGTACTCCGGCTTCGGTGAAGTTGCTAGCGTGCCACTTACCAACTACCTTGAT  240

Query  2531  AGTCAATACTTTGGGAAGATCTACCTCGGAACCCCGCCTCAAGAGTTCACCGTTCTCTTT  2590
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  241   AGTCAATACTTTGGGAAGATCTACCTCGGAACCCCGCCTCAAGAGTTCACCGTTCTCTTT  300

Query  2591  GATACTGGTTCCTCTGACTTCTGGGTTCCCTCTATCTACTGCAAGAGCAATGCCTGCAAG  2650
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  301   GATACTGGTTCCTCTGACTTCTGGGTTCCCTCTATCTACTGCAAGAGCAATGCCTGCAAG  360

Query  2651  AACCACCAAAGATTCGATCCGAGAAAGTCGTCCACCTTCCAGAACTTAGGCAAACCCTTG  2710
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  361   AACCACCAAAGATTCGATCCGAGAAAGTCGTCCACCTTCCAGAACTTAGGCAAACCCTTG  420

Query  2711  TCTATACACTACGGTACAGGTAGCATGCAAGGAATCTTAGGCTATGATACCGTCACTGTC  2770
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  421   TCTATACACTACGGTACAGGTAGCATGCAAGGAATCTTAGGCTATGATACCGTCACTGTC  480

Query  2771  TCCAACATTGTGGACATTCAACAGACAGTAGGACTTAGCACCCAAGAACCAGGTGATGTC  2830
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  481   TCCAACATTGTGGACATTCAACAGACAGTAGGACTTAGCACCCAAGAACCAGGTGATGTC  540

Query  2831  TTCACCTATGCAGAATTCGATGGCATCCTTGGTATGGCATACCCATCGCTCGCGTCAGAG  2890
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  541   TTCACCTATGCAGAATTCGATGGCATCCTTGGTATGGCATACCCATCGCTCGCGTCAGAG  600

Query  2891  TACTCGATACCTGTGTTTGACAACATGATGAACCGACACCTAGTAGCTCAAGACTTGTTC  2950
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  601   TACTCGATACCTGTGTTTGACAACATGATGAACCGACACCTAGTAGCTCAAGACTTGTTC  660

Query  2951  TCGGTTTACATGGACAGGAATGGCCAGGAGAGCATGCTCACGCTTGGAGCTATTGATCCA  3010
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  661   TCGGTTTACATGGACAGGAATGGCCAGGAGAGCATGCTCACGCTTGGAGCTATTGATCCA  720

Query  3011  TCCTACTACACAGGATCTCTTCACTGGGTTCCAGTCACTGTGCAGCAGTACTGGCAATTC  3070
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  721   TCCTACTACACAGGATCTCTTCACTGGGTTCCAGTCACTGTGCAGCAGTACTGGCAATTC  780

Query  3071  ACTGTGGACAGTGTCACCATCAGCGGTGTGGTTGTTGCATGTGAAGGTGGATGTCAAGCT  3130
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  781   ACTGTGGACAGTGTCACCATCAGCGGTGTGGTTGTTGCATGTGAAGGTGGATGTCAAGCT  840

Query  3131  ATCTTGGATACCGGTACGTCCAAGCTGGTCGGACCTAGCAGCGACATTCTCAACATTCAG  3190
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  841   ATCTTGGATACCGGTACGTCCAAGCTGGTCGGACCTAGCAGCGACATTCTCAACATTCAG  900

Query  3191  CAAGCTATTGGAGCCACACAGAACCAGTACGGTGAGTTTGACATAGATTGCGACAACCTT  3250
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  901   CAAGCTATTGGAGCCACACAGAACCAGTACGGTGAGTTTGACATAGATTGCGACAACCTT  960

Query  3251  AGCTACATGCCTACAGTTGTCTTTGAGATCAACGGCAAGATGTACCCACTGACCCCCTCC  3310
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  961   AGCTACATGCCTACAGTTGTCTTTGAGATCAACGGCAAGATGTACCCACTGACCCCCTCC  1020

Query  3311  GCCTATACCAGCCAGGATCAAGGGTTCTGCACCAGTGGATTCCAGAGTGAGAACCATTCC  3370
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1021  GCCTATACCAGCCAGGATCAAGGGTTCTGCACCAGTGGATTCCAGAGTGAGAACCATTCC  1080

Query  3371  CAGAAATGGATCTTGGGAGATGTGTTCATTCGTGAGTACTACAGCGTCTTTGACAGGGCC  3430
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1081  CAGAAATGGATCTTGGGAGATGTGTTCATTCGTGAGTACTACAGCGTCTTTGACAGGGCC  1140

Query  3431  AACAACCTCGTTGGGCTAGCTAAAGCAATCTGA  3463
             |||||||||||||||||||||||||||||||||
Sbjct  1141  AACAACCTCGTTGGGCTAGCTAAAGCAATCTGA  1173


Alignment of SEQ ID NO: 1 taught by Van Rooijen et al. (Sbjct) to the coding sequence within SEQ ID NO: 2 of this application (Query):
Query: 16998742_SEQ_2 Query ID: lcl|Query_52069 Length: 8324


>US_7390936_B1_1
Sequence ID: Query_52071 Length: 1173
Range 1: 1 to 1173

Score:2167 bits(1173), Expect:0.0, 
Identities:1173/1173(100%),  Gaps:0/1173(0%), Strand: Plus/Plus

Query  2770  atgaactTCCTTAAGTCTTTCCCTTTCTACGCTTTCCTTTGTTTCGGTCAATACTTCGTT  2829
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1     ATGAACTTCCTTAAGTCTTTCCCTTTCTACGCTTTCCTTTGTTTCGGTCAATACTTCGTT  60

Query  2830  GCTGTTACTCACGCTGCTGAGATCACCCGCATTCCTCTCTACAAAGGTAAGTCTCTCCGT  2889
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  61    GCTGTTACTCACGCTGCTGAGATCACCCGCATTCCTCTCTACAAAGGTAAGTCTCTCCGT  120

Query  2890  AAGGCGCTGAAGGAACATGGACTTCTAGAAGACTTCTTGCAGAAACAACAGTATGGCATC  2949
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  121   AAGGCGCTGAAGGAACATGGACTTCTAGAAGACTTCTTGCAGAAACAACAGTATGGCATC  180

Query  2950  AGCAGCAAGTACTCCGGCTTCGGTGAAGTTGCTAGCGTGCCACTTACCAACTACCTTGAT  3009
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  181   AGCAGCAAGTACTCCGGCTTCGGTGAAGTTGCTAGCGTGCCACTTACCAACTACCTTGAT  240

Query  3010  AGTCAATACTTTGGGAAGATCTACCTCGGAACCCCGCCTCAAGAGTTCACCGTTCTCTTT  3069
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  241   AGTCAATACTTTGGGAAGATCTACCTCGGAACCCCGCCTCAAGAGTTCACCGTTCTCTTT  300

Query  3070  GATACTGGTTCCTCTGACTTCTGGGTTCCCTCTATCTACTGCAAGAGCAATGCCTGCAAG  3129
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  301   GATACTGGTTCCTCTGACTTCTGGGTTCCCTCTATCTACTGCAAGAGCAATGCCTGCAAG  360

Query  3130  AACCACCAAAGATTCGATCCGAGAAAGTCGTCCACCTTCCAGAACTTAGGCAAACCCTTG  3189
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  361   AACCACCAAAGATTCGATCCGAGAAAGTCGTCCACCTTCCAGAACTTAGGCAAACCCTTG  420

Query  3190  TCTATACACTACGGTACAGGTAGCATGCAAGGAATCTTAGGCTATGATACCGTCACTGTC  3249
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  421   TCTATACACTACGGTACAGGTAGCATGCAAGGAATCTTAGGCTATGATACCGTCACTGTC  480

Query  3250  TCCAACATTGTGGACATTCAACAGACAGTAGGACTTAGCACCCAAGAACCAGGTGATGTC  3309
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  481   TCCAACATTGTGGACATTCAACAGACAGTAGGACTTAGCACCCAAGAACCAGGTGATGTC  540

Query  3310  TTCACCTATGCAGAATTCGATGGCATCCTTGGTATGGCATACCCATCGCTCGCGTCAGAG  3369
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  541   TTCACCTATGCAGAATTCGATGGCATCCTTGGTATGGCATACCCATCGCTCGCGTCAGAG  600

Query  3370  TACTCGATACCTGTGTTTGACAACATGATGAACCGACACCTAGTAGCTCAAGACTTGTTC  3429
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  601   TACTCGATACCTGTGTTTGACAACATGATGAACCGACACCTAGTAGCTCAAGACTTGTTC  660

Query  3430  TCGGTTTACATGGACAGGAATGGCCAGGAGAGCATGCTCACGCTTGGAGCTATTGATCCA  3489
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  661   TCGGTTTACATGGACAGGAATGGCCAGGAGAGCATGCTCACGCTTGGAGCTATTGATCCA  720

Query  3490  TCCTACTACACAGGATCTCTTCACTGGGTTCCAGTCACTGTGCAGCAGTACTGGCAATTC  3549
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  721   TCCTACTACACAGGATCTCTTCACTGGGTTCCAGTCACTGTGCAGCAGTACTGGCAATTC  780

Query  3550  ACTGTGGACAGTGTCACCATCAGCGGTGTGGTTGTTGCATGTGAAGGTGGATGTCAAGCT  3609
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  781   ACTGTGGACAGTGTCACCATCAGCGGTGTGGTTGTTGCATGTGAAGGTGGATGTCAAGCT  840

Query  3610  ATCTTGGATACCGGTACGTCCAAGCTGGTCGGACCTAGCAGCGACATTCTCAACATTCAG  3669
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  841   ATCTTGGATACCGGTACGTCCAAGCTGGTCGGACCTAGCAGCGACATTCTCAACATTCAG  900

Query  3670  CAAGCTATTGGAGCCACACAGAACCAGTACGGTGAGTTTGACATAGATTGCGACAACCTT  3729
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  901   CAAGCTATTGGAGCCACACAGAACCAGTACGGTGAGTTTGACATAGATTGCGACAACCTT  960

Query  3730  AGCTACATGCCTACAGTTGTCTTTGAGATCAACGGCAAGATGTACCCACTGACCCCCTCC  3789
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  961   AGCTACATGCCTACAGTTGTCTTTGAGATCAACGGCAAGATGTACCCACTGACCCCCTCC  1020

Query  3790  GCCTATACCAGCCAGGATCAAGGGTTCTGCACCAGTGGATTCCAGAGTGAGAACCATTCC  3849
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1021  GCCTATACCAGCCAGGATCAAGGGTTCTGCACCAGTGGATTCCAGAGTGAGAACCATTCC  1080

Query  3850  CAGAAATGGATCTTGGGAGATGTGTTCATTCGTGAGTACTACAGCGTCTTTGACAGGGCC  3909
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1081  CAGAAATGGATCTTGGGAGATGTGTTCATTCGTGAGTACTACAGCGTCTTTGACAGGGCC  1140

Query  3910  AACAACCTCGTTGGGCTAGCTAAAGCAATCTGA  3942
             |||||||||||||||||||||||||||||||||
Sbjct  1141  AACAACCTCGTTGGGCTAGCTAAAGCAATCTGA  1173



Alignment of SEQ ID NO: 2 taught by Van Rooijen et al. ('936_SEQ_2  ) to the amino acid sequence encoded by SEQ ID NO: 1 of this application (SEQ_1_to_AA):
Query: Appl16998742_SEQ_1_to_AA Query ID: lcl|Query_12889 Length: 370


>US_7390936_B1_2
Sequence ID: Query_12891 Length: 390
Range 1: 21 to 390

Score:766 bits(1979), Expect:0.0, 
Method:Compositional matrix adjust., 
Identities:370/370(100%), Positives:370/370(100%), Gaps:0/370(0%)

SEQ_1_to_AA  1    AVTHAAEITRIPLYKGKSLRKALKEHGLLEDFLQKQQYGISSKYSGFGEVASVPLTNYLD  60
                  AVTHAAEITRIPLYKGKSLRKALKEHGLLEDFLQKQQYGISSKYSGFGEVASVPLTNYLD
'936_SEQ_2   21   AVTHAAEITRIPLYKGKSLRKALKEHGLLEDFLQKQQYGISSKYSGFGEVASVPLTNYLD  80

SEQ_1_to_AA  61   SQYFGKIYLGTPPQEFTVLFDTGSSDFWVPSIYCKSNACKNHQRFDPRKSSTFQNLGKPL  120
                  SQYFGKIYLGTPPQEFTVLFDTGSSDFWVPSIYCKSNACKNHQRFDPRKSSTFQNLGKPL
'936_SEQ_2   81   SQYFGKIYLGTPPQEFTVLFDTGSSDFWVPSIYCKSNACKNHQRFDPRKSSTFQNLGKPL  140

SEQ_1_to_AA  121  SIHYGTGSMQGILGYDTVTVSNIVDIQQTVGLSTQEPGDVFTYAEFDGILGMAYPSLASE  180
                  SIHYGTGSMQGILGYDTVTVSNIVDIQQTVGLSTQEPGDVFTYAEFDGILGMAYPSLASE
'936_SEQ_2   141  SIHYGTGSMQGILGYDTVTVSNIVDIQQTVGLSTQEPGDVFTYAEFDGILGMAYPSLASE  200

SEQ_1_to_AA  181  YSIPVFDNMMNRHLVAQDLFSVYMDRNGQESMLTLGAIDPSYYTGSLHWVPVTVQQYWQF  240
                  YSIPVFDNMMNRHLVAQDLFSVYMDRNGQESMLTLGAIDPSYYTGSLHWVPVTVQQYWQF
'936_SEQ_2   201  YSIPVFDNMMNRHLVAQDLFSVYMDRNGQESMLTLGAIDPSYYTGSLHWVPVTVQQYWQF  260

SEQ_1_to_AA  241  TVDSVTISGVVVACEGGCQAILDTGTSKLVGPSSDILNIQQAIGATQNQYGEFDIDCDNL  300
                  TVDSVTISGVVVACEGGCQAILDTGTSKLVGPSSDILNIQQAIGATQNQYGEFDIDCDNL
'936_SEQ_2   261  TVDSVTISGVVVACEGGCQAILDTGTSKLVGPSSDILNIQQAIGATQNQYGEFDIDCDNL  320

SEQ_1_to_AA  301  SYMPTVVFEINGKMYPLTPSAYTSQDQGFCTSGFQSENHSQKWILGDVFIREYYSVFDRA  360
                  SYMPTVVFEINGKMYPLTPSAYTSQDQGFCTSGFQSENHSQKWILGDVFIREYYSVFDRA
'936_SEQ_2   321  SYMPTVVFEINGKMYPLTPSAYTSQDQGFCTSGFQSENHSQKWILGDVFIREYYSVFDRA  380

SEQ_1_to_AA  361  NNLVGLAKAI  370
                  NNLVGLAKAI
'936_SEQ_2   381  NNLVGLAKAI  390


Alignment of SEQ ID NO: 2 taught by Van Rooijen et al. (‘936_SEQ_2) to the amino acid sequence encoded by SEQ ID NO: 2 of this application (SEQ_2_to_AA):
Query: Appl 16998742_SEQ_2_to_AA Query ID: lcl|Query_12889 Length: 370


>US_7390936_B1_2
Sequence ID: Query_12891 Length: 390
Range 1: 21 to 390

Score:766 bits(1979), Expect:0.0, 
Method:Compositional matrix adjust., 
Identities:370/370(100%), Positives:370/370(100%), Gaps:0/370(0%)

SEQ_2_to_AA  1    AVTHAAEITRIPLYKGKSLRKALKEHGLLEDFLQKQQYGISSKYSGFGEVASVPLTNYLD  60
                  AVTHAAEITRIPLYKGKSLRKALKEHGLLEDFLQKQQYGISSKYSGFGEVASVPLTNYLD
'936_SEQ_2   21   AVTHAAEITRIPLYKGKSLRKALKEHGLLEDFLQKQQYGISSKYSGFGEVASVPLTNYLD  80

SEQ_2_to_AA  61   SQYFGKIYLGTPPQEFTVLFDTGSSDFWVPSIYCKSNACKNHQRFDPRKSSTFQNLGKPL  120
                  SQYFGKIYLGTPPQEFTVLFDTGSSDFWVPSIYCKSNACKNHQRFDPRKSSTFQNLGKPL
'936_SEQ_2   81   SQYFGKIYLGTPPQEFTVLFDTGSSDFWVPSIYCKSNACKNHQRFDPRKSSTFQNLGKPL  140

SEQ_2_to_AA  121  SIHYGTGSMQGILGYDTVTVSNIVDIQQTVGLSTQEPGDVFTYAEFDGILGMAYPSLASE  180
                  SIHYGTGSMQGILGYDTVTVSNIVDIQQTVGLSTQEPGDVFTYAEFDGILGMAYPSLASE
'936_SEQ_2   141  SIHYGTGSMQGILGYDTVTVSNIVDIQQTVGLSTQEPGDVFTYAEFDGILGMAYPSLASE  200

SEQ_2_to_AA  181  YSIPVFDNMMNRHLVAQDLFSVYMDRNGQESMLTLGAIDPSYYTGSLHWVPVTVQQYWQF  240
                  YSIPVFDNMMNRHLVAQDLFSVYMDRNGQESMLTLGAIDPSYYTGSLHWVPVTVQQYWQF
'936_SEQ_2   201  YSIPVFDNMMNRHLVAQDLFSVYMDRNGQESMLTLGAIDPSYYTGSLHWVPVTVQQYWQF  260

SEQ_2_to_AA  241  TVDSVTISGVVVACEGGCQAILDTGTSKLVGPSSDILNIQQAIGATQNQYGEFDIDCDNL  300
                  TVDSVTISGVVVACEGGCQAILDTGTSKLVGPSSDILNIQQAIGATQNQYGEFDIDCDNL
'936_SEQ_2   261  TVDSVTISGVVVACEGGCQAILDTGTSKLVGPSSDILNIQQAIGATQNQYGEFDIDCDNL  320

SEQ_2_to_AA  301  SYMPTVVFEINGKMYPLTPSAYTSQDQGFCTSGFQSENHSQKWILGDVFIREYYSVFDRA  360
                  SYMPTVVFEINGKMYPLTPSAYTSQDQGFCTSGFQSENHSQKWILGDVFIREYYSVFDRA
'936_SEQ_2   321  SYMPTVVFEINGKMYPLTPSAYTSQDQGFCTSGFQSENHSQKWILGDVFIREYYSVFDRA  380

SEQ_2_to_AA  361  NNLVGLAKAI  370
                  NNLVGLAKAI
'936_SEQ_2   381  NNLVGLAKAI  390




Conclusion
Recommendation: the use of paragraph numbering in the specification is recommended to ensure precise discussion of its contents (paragraph numbering also makes specification amendments, if needed, easier per 37 C.F.R. § 1.121(b)). Please note that the use of paragraph numbering is recommended (but not required) by the USPTO (see 37 C.F.R. § 1.52(b)(6) and MPEP § 608.01(I) as well as other offices (e.g., WIPO).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca STEPHENS whose telephone number is (571)272-0070. The examiner can normally be reached Monday through Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad ABRAHAM can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA STEPHENS/Examiner, Art Unit 1663                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification at the first paragraph on page 3.
        2 See Abstract and title thereof.
        3 Van Rooijen et al. at column 1, lines 15-3.
        4 Van Rooijen et al. at column 2, lines 14-39.
        5  Column 9, lines 1-30.
        6  Example 1 at column 14, line 54 to column 15, line 20; Example 2 at column 15, lines 33-35.
        7  Column 15, lines 12-20
        8 To ensure clarity, please note that the sequences SEQ ID NOs: 1 and 2 of this application comprise safflower genomic sequence as well as the complete T-DNA insert, which comprises a bovine (pre-) chymosin coding sequence (see the specification dated 02October2020 at page 13). The sequence SEQ ID NO: 1 of Van Rooijen et al. is just a bovine (pre-)chymosin coding sequence.
        9 Column 10, lines 48-61.
        10 See Examples 1 and 2 spanning pages 15-23 of the specification as well as figures 1, 4-6, and 8-14.
        11 Pollock et al. abstract BIOT 308 for poster at the 232nd ACS National Meeting held September 10-14, 2006 in San Francisco, California; entitled “Production and pilot scale recovery of bovine chymosin B from safflower seed” (1 total page).
        12 For further clarity of the record, Applicant explains that the pSBS2165 vector/plasmid “is derived from the family of pPZP binary plasmids” in particular, that pSBS2165 “is based on the pPZP200 series” of vectors/plasmids. Specification at Example 1 on page 14.
        13 Patial et al. "Development of an efficient, genotype independent plant regeneration and transformation protocol using cotyledonary nodes in safflower (Carthamus tinctorius L.)" 2016 J. Plant Biochem. Biotechnol. 25(4):421-432 at 422 and 424 (left column).
        14 See Abstract and title thereof.
        15 Van Rooijen et al. at column 1, lines 15-3.
        16 Van Rooijen et al. at column 2, lines 14-39.
        17  Column 9, lines 1-30.
        18  Example 1 at column 14, line 54 to column 15, line 20; Example 2 at column 15, lines 33-35.
        19  Column 15, lines 12-20
        20 To ensure clarity, please note that the sequences SEQ ID NOs: 1 and 2 of this application comprise safflower genomic sequence as well as the complete T-DNA insert, which comprises a bovine (pre-) chymosin coding sequence (see the specification dated 02October2020 at page 13). The sequence SEQ ID NO: 1 of Van Rooijen et al. is just a bovine (pre-)chymosin coding sequence.
        21 Column 10, lines 48-61.
        22 See Examples 1 and 2 spanning pages 15-23 of the specification as well as figures 1, 4-6, and 8-14.
        23 Ying et al. “Agrobacterium tumefaciens-mediated transformation of safflower (Carthamus tinctorius L.) cv. 'Centennial'” 1992 Plant Cell Reports 11:581-585 at the Abstract on 581.
        24 Pollock et al. abstract BIOT 308 for poster at the 232nd ACS National Meeting held September 10-14, 2006 in San Francisco, California; entitled “Production and pilot scale recovery of bovine chymosin B from safflower seed” (1 total page).
        25 For further clarity of the record, Applicant explains that the pSBS2165 vector/plasmid “is derived from the family of pPZP binary plasmids” in particular, that pSBS2165 “is based on the pPZP200 series” of vectors/plasmids. Specification at Example 1 on page 14.
        26 Patial et al. "Development of an efficient, genotype independent plant regeneration and transformation protocol using cotyledonary nodes in safflower (Carthamus tinctorius L.)" 2016 J. Plant Biochem. Biotechnol. 25(4):421-432 at 422 and 424 (left column).
        27 Ying et al. “Agrobacterium tumefaciens-mediated transformation of safflower (Carthamus tinctorius L.) cv. 'Centennial'” 1992 Plant Cell Reports 11:581-585 at the Abstract on 581.
        28 See Example 3 of the specification spanning pages 23-32.